                Case 4:18-cr-00452-JD Document 10 Filed 11/19/18 Page 1 of 2



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 BRIGID S. MARTIN (CABN 231705)
   Assistant United States Attorney
 5        1301 Clay Street, Suite 340S
          Oakland, California 94612
 6        Telephone: (510) 637-3680
          FAX: (510) 637-3724
 7        Brigid.Martin@usdoj.gov

 8 Attorneys for the United States of America

 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                           )   NO. CR 18-452 JD
                                                       )
14           Plaintiff                                 )   xxxxxxxxxx
                                                           xx
                                                            [PROPOSED] ORDER RESETTING CHANGE OF
                                                       )    PLEA HEARING TO JANUARY 16, 2019, AND
15      v.                                             )    EXCLUDING TIME UNDER THE SPEEDY TRIAL
                                                       )    ACT
16 SIAOSI ALEAMOTUA,                                   )
        a/k/a Siaosi Namomo,                           )
17                                                     )
        Defendant.                                     )
18                                                     )
                                                       )
19                                                     )

20

21      Based on the parties’ joint request that the Court vacate the current status hearing date and reset the

22 matter for change of plea on January 16, 2019, and for good cause shown, IT IS HEREBY ORDERED

23 that the appearance currently scheduled in this case on November 28, 2018, is VACATED, and the

24 matter is RESET for change of plea on January 16, 2019, at 10:30 a.m.

25           In addition, based on the assertions of the parties in the Stipulated Request, the Court finds that

26 failing to exclude the time between November 19, 2018, and January 16, 2019, would unreasonably

27 deny defendant continuity of counsel, and deny defense counsel the reasonable time necessary for

28 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. ' 3161(h)(7)(B)(iv).

     [PROPOSED] ORDER
     CR 18-452 JD                                      1
               Case 4:18-cr-00452-JD Document 10 Filed 11/19/18 Page 2 of 2



 1 The Court further finds that the ends of justice served by excluding the time between November 19,

 2 2018, and January 16, 2019, from computation under the Speedy Trial Act outweigh the best interests of

 3 the public and the defendants in a speedy trial.

 4          Accordingly, IT IS HEREBY ORDERED that the time between November 19, 2018, and

 5 January 16, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. '

 6 3161(h)(7)(A) and (h)(7)(B)(iv).

 7
            11/20/18
 8 DATED: ___________________                             _______________________________
                                                                ____________
                                                          HON. JAMES
                                                                AMES DONATO
                                                                      DONA
 9                                                        UNITED          DISTRICT JUDGE
                                                                D STATES DI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     CR 18-452 JD                                     2
